728 P.2d 104 (1986)
82 Or.App. 417
In the matter of the Marriage of Kathy Marie GORGER Now Known As Kathy Marie Corley, Respondent, and
James Leonard Gorger, Appellant.
81-10-1223; CA A36709.
Court of Appeals of Oregon.
Argued and Submitted May 9, 1986.
Decided November 12, 1986.
Robert Norman Ehmann, Pendleton, argued the cause and filed the brief for appellant.
No appearance for respondent.
Before WARDEN, P.J., and ROSSMAN and DEITS, JJ.
PER CURIAM.
Husband appeals from an order adjudging him in contempt for willful failure to pay child support. He contends that the trial court failed to advise him of the right to appointed counsel.
*105 ORS 33.095 requires the court to inform an alleged contemnor, if unrepresented by counsel, of both the right to counsel and the right to appointed counsel, if the alleged contemnor is indigent and if incarceration may result. Husband appeared for the hearing without counsel. The court did not advise him of his right to appointed counsel. Therefore, we reverse and remand. State ex rel Ketcham v. Ketcham, 68 Or. App. 740, 683 P.2d 555 (1984).
Because we are remanding, husband's other assignments of error need not be addressed.
Reversed and remanded.